Case 1:09-cr-00288-JKB Document 1936 Filed 12/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. * CRIM. NO. JKB-09-288
ERIC RICHARDSON, *
Defendant. *
Xe * * * * te ie * a te
MEMORANDUM AND ORDER

Now pending before the Court is Defendant Eric Richardson’s Motion for Reduction of
Sentence Pursuant to the First Step Act of 2018. (ECF Nos. 1831, 1847.) For the reasons set forth
below, the Court will DENY Richardson’s motion.

On July 26, 2010, Richardson pled guilty to one count of conspiracy to distribute one
kilogram or more of heroin in violation of 21 U.S.C. § 846. (ECF No. 779.) On December 1,
2010, the Honorable William D. Quarles, Jr. sentenced Richardson to a substantially below
guideline sentence of 180 months. (ECF No. 906.) Richardson now seeks a sentence reduction
under Section 404 of the First Step Act of 2018 (“Section 404”), Pub. L. No. 115-391, 132 Stat.
5194. (ECF Nos. 1831, 1847.) The Government opposes the request. (ECF No. 1919.)

Richardson is not eligible for relief. Section 404(a) authorizes a district court to impose a
reduced sentence upon a defendant sentenced for a “covered offense,” for which the applicable
penalties were changed by the Fair Sentencing Act of 2010 (“FSA”), Pub, L. 111-220, 124 Stat,
2372. This includes offenses involving cocaine base, but not offenses involving only other
controlled substances not addressed by the FSA. Richardson pled guilty to trafficking heroin

alone, (ECF No. 779.) Therefore, he was not sentenced for a “covered offense” and is not eligible
Case 1:09-cr-00288-JKB Document 1936 Filed 12/02/20 Page 2 of 2

for relief under Section 404(a). See United States vy. Petter, No. 19-7904, 2020 WL 6791563, at
*1 (4th Cir. Nov. 19, 2020) (“Because Petter was not convicted of a cocaine base offense and
because the penalties for cocaine and heroin offenses were not modified by the FSA, Petter was
not convicted of a ‘covered offense’ and is not eligible for relief under the First Step Act.”).
Additionally, Section 404(c) establishes that a defendant whose sentence “was previously
imposed|] in accordance with” the FSA is not eligible for sentence reduction. Richardson was
sentenced months after the FSA became effective, and in accordance with the post-FSA sentencing
guidelines. Therefore, he is ineligible under Section 404(c) as well. Accordingly, the Court

DENIES Richardson’s Motion for Reduction of Sentence. (ECF No. 1831, 1847.)!

DATED this / day of December, 2020.

BY THE COURT:

J) KLE he.

James K. Bredar
Chief Judge

 

 

' The Court notes that even if Richardson were eligible for relief under Section 404, the Court would not reduce his
sentence. As set forth at length in the Court’s recent Memorandum Opinion addressing Richardson’s motion for
compassionate release (ECF No. 1892), the 180-month sentence imposed by Judge Quarles remains the appropriate
sentence under 18 U.S.C. § 3553(a).
